DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicants’ arguments and amendments filed 2/15/22 are acknowledged. Any rejection of objection not addressed below is withdrawn based on the amendments.
Previously, applicant elected without traverse the species of Z-Leu-Leu-norleucine and multiple myeloma in the reply filed on 4/30/19. Since the specification has been amended to recite Z-Leu-Leu-norleucine-CHO such species is addressed in the rejections below. Z-Leu-Leu-norleucine-CHO is interpreted as being gamma-secretase inhibitor I (GSI I). Claims to the elected species are rejected as set forth below.
	Claims 3-14 and 20-22 have been cancelled.
	Claims 1-2 and 15-19 are being examined.

	Priority
This application is a 371 of PCT/US16/43536 07/22/2016 which claims benefit of 62/196,771 07/24/2015 and claims benefit of 62/197,469 07/27/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/22 has been considered by the examiner.

Claim Rejections - 35 USC § 103
	The rejections below are maintained.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miele et al. (WO 2006/001956 01-2006 cited with IDS 5/6/19; ‘Miele’) in view of Carpenter et al. (‘B-cell Maturation Antigen is a promising target for adoptive T-cell therapy of multiple myeloma’ Clin Can Res v19(8) April 15 2013 pages 2048-2060 cited with IDS 5/6/19; ‘Carpenter’).
Miele teach methods of treating multiple myeloma (claim 75 on page 109) where a gamma secretase inhibitor is used (claim 68) and Miele recites formulas for the gamma secretase inhibitors (page 6) and specifically recites N-benzyloxycarbonyl-leucyl-leucyl-norleucinal (i.e. Z-Leu-Leu-Nle-CHO) (claims 51 and 54 and page 19 section 00045). Miele teach that Z-Leu-Leu-Nle-CHO has been shown to reduce tumor size (page 7 lines 7-10). Miele teach that Z-Leu-Leu-Nle-CHO induces NOXA in myeloma cell lines (page 10 lines 10-16 and example 11 on pages 81-82) where NOXA is a pro-apoptotic protein (section 00084 on page 30). Miele teach 
Miele does not teach the administration of a chimeric antigen receptor T cell as recited in claim 1. 
Carpenter teach that BCMA (B-cell maturation antigen) is a promising target for T-cell therapy of multiple myeloma (title). Carpenter teach that BCMA has been detected on plasma cells from patients with multiple myeloma and was not detected on essential normal cells (page 2049 first 2 paragraphs). Carpenter teach that adoptive transfer to chimeric antigen receptor (CAR) expressing T cells is a promising new therapy for hematologic malignancies (purpose section of abstract on page 2048) and that BCMA is a suitable target for CAR-expressing T cells and specifically mentions anti-BCMA CAR T cells (conclusion section of abstract on page 2048 and page 2059 end column). Carpenter states that anti-BCMA-CAR-transduced T cells recognized and killed primary multiple myeloma cells (results section of abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Miele because Miele teach methods of treating multiple myeloma (claim 75 on page 109) and suggest combinations of agents to treat cancer (section 0007 on page 2) (compare MPEP 2144.06). Since Carpenter teach that BCMA (B-cell maturation antigen) is a promising target for T-cell therapy of multiple myeloma (title) and that anti-BCMA-CAR-transduced T cells recognized and killed primary multiple myeloma cells (results section of abstract) one would have been motivated to administer an agent that binds to BCMA and 
In relation to the subject recited in claims 1-2, Miele teach methods of treating multiple myeloma (claim 75 on page 109, page 10 lines 10-16 and example 11 on pages 81-82) which is applicants’ elected species. Further, Carpenter teach that BCMA has been detected on plasma cells from patients with multiple myeloma and was not detected on essential normal cells (page 
	In relation to the secretase inhibitor recited in claims 1-2, Miele recites formulas for the gamma secretase inhibitors (page 6) and specifically recites N-benzyloxycarbonyl-leucyl-leucyl-norleucinal (i.e. Z-Leu-Leu-Nle-CHO) (claims 51 and 54 and page 19 section 00045). 
In relation the recitation of ‘synergistically increasing the efficacy’ (claim 1) and ‘decreasing BCMA shedding’ (claim 2) the claims recite ‘administering to the subject the one or more gamma secretase inhibitors’. Thus the effects recited in the claim (‘increasing the efficacy’ and ‘decreasing BCMA shedding’) are outcomes of the active steps (i.e. administering). Since the prior art suggest a compound as claimed in the administering step (specifically the elected gamma secretase inhibitor) such compound would function as claimed (see MPEP 2112.01 II). Further, in the reply of 6/4/21 applicants state that the claims as originally presented should be interpreted to require a synergistic effect (page 4 third paragraph).  Further, applicants reference to ‘consequences’ of gamma secretase inhibition (page 12 of reply 2nd paragraph dated 5/27/20; page 8 third paragraph of 11/25/20 reply) is support that no additional steps are required. Thus the synergistic effect is interpreted as an outcome of the administration as claimed.
In relation to the anti-BCMA agent as recited in claims 1-2, Carpenter teach that adoptive transfer to chimeric antigen receptor (CAR) expressing T cells is a promising new therapy for hematologic malignancies (purpose section of abstract on page 2048) and that BCMA is a suitable target for CAR-expressing T cells (conclusion section of abstract on page 2048).	
In relation to claims 15-16, Miele teach that the administration can be intravenous or oral (page 49 lines 1-5).

In relation to claim 18, Carpenter teach that adoptive transfer to chimeric antigen receptor (CAR) expressing T cells is a promising new therapy for hematologic malignancies (purpose section of abstract on page 2048) and that BCMA is a suitable target for CAR-expressing T cells (conclusion section of abstract on page 2048). Further, Carpenter specifically suggest use in clinical trials with patients with advanced multiple myeloma (page 2059 last paragraph). Further, Miele teach that the method can be for cells resistant to conventional chemotherapy (abstract and page 2 section 0006) and suggest combinations of drugs (section 0007 on page 2).
In relation to claim 19, Miele teach cancers that are refractory to current treatment methods (pages 2-3 connecting paragraph).

Claims 1-2 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miele et al. (WO 2006/001956 01-2006 cited with IDS 5/6/19; ‘Miele’) in view of Carpenter et al. (‘B-cell Maturation Antigen is a promising target for adoptive T-cell therapy of multiple myeloma’ Clin Can Res v19(8) April 15 2013 pages 2048-2060 cited with IDS 5/6/19; ‘Carpenter’) in view of Laurent et al. (‘Gamma-secretase directly sheds the survival receptor BCMA from plasma cells’ Nature Communications v6 June 11 2015 pages 1-12 cited with IDS 5/6/19; ‘Laurent’).
Miele teach methods of treating multiple myeloma (claim 75 on page 109) where a gamma secretase inhibitor is used (claim 68) and Miele recites formulas for the gamma secretase inhibitors (page 6) and specifically recites N-benzyloxycarbonyl-leucyl-leucyl-norleucinal (i.e. 
Miele does not teach the administration of a chimeric antigen receptor T cell as recited in claim 1. 
Carpenter teach that BCMA (B-cell maturation antigen) is a promising target for T-cell therapy of multiple myeloma (title). Carpenter teach that BCMA has been detected on plasma cells from patients with multiple myeloma and was not detected on essential normal cells (page 2049 first 2 paragraphs). Carpenter teach that adoptive transfer to chimeric antigen receptor (CAR) expressing T cells is a promising new therapy for hematologic malignancies (purpose section of abstract on page 2048) and that BCMA is a suitable target for CAR-expressing T cells and specifically mentions anti-BCMA CAR T cells (conclusion section of abstract on page 2048 and page 2059 end column). Carpenter states that anti-BCMA-CAR-transduced T cells recognized and killed primary multiple myeloma cells (results section of abstract).
Laurent teach that gamma-secretase directly sheds BCMA from plasma cells (title and abstract) and limits plasma cell function (page 2 third paragraph). Laurent teach that gamma secretase cleave mBCMA and reduces the number of membrane bound BCMA molecules and th paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Miele because Miele teach methods of treating multiple myeloma (claim 75 on page 109) and suggest combinations of agents to treat cancer (section 0007 on page 2) (compare MPEP 2144.06). Since Carpenter teach that BCMA (B-cell maturation antigen) is a promising target for T-cell therapy of multiple myeloma (title) and that anti-BCMA-CAR-transduced T cells recognized and killed primary multiple myeloma cells (results section of abstract) one would have been motivated to administer an agent that binds to BCMA and comprises chimeric antigen receptor (CAR) expressing T cells. One would have had a reasonable expectation of success since each treatment is individually taught and Miele teach that Z-Leu-Leu-Nle-CHO induces NOXA in myeloma cell lines (page 10 lines 10-16 and example 11 on pages 81-82) where NOXA is a pro-apoptotic protein (section 00084 on page 30). Further, Carpenter states that anti-BCMA-CAR-transduced T cells recognized and killed primary multiple myeloma cells (results section of abstract).
With respect to the treatment mode and patients, Miele teach that the administration can be intravenous or oral (page 49 lines 1-5). Miele teach that the method can be for cells resistant to conventional chemotherapy (abstract and page 2 section 0006) and suggest combinations of drugs (section 0007 on page 2). Miele teach cancers that are refractory to current treatment methods (pages 2-3 connecting paragraph). Thus one would have been motivated to administer via known methods and to patient populations as suggested by Miele. One would have had a reasonable expectation of success since Miele specifically suggest such techniques. With respect 
In the instant case, both Miele and Carpenter teach treating multiple myeloma and based on such goal one would have been motivated to combine the teachings. In the instant case all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (see MPEP 2143 rationale I).
	In relation to the subject recited in claims 1-2, Miele teach methods of treating multiple myeloma (claim 75 on page 109, page 10 lines 10-16 and example 11 on pages 81-82) which is applicants’ elected species. Further, Carpenter teach that BCMA has been detected on plasma cells from patients with multiple myeloma and was not detected on essential normal cells (page 2049 first 2 paragraphs). Laurent teach that gamma-secretase directly sheds BCMA from plasma cells (title and abstract).
	In relation to the secretase inhibitor recited in claims 1-2, Miele recites formulas for the gamma secretase inhibitors (page 6) and specifically recites N-benzyloxycarbonyl-leucyl-leucyl-norleucinal (i.e. Z-Leu-Leu-Nle-CHO) (claims 51 and 54 and page 19 section 00045). 
In relation the recitation of ‘synergistically increasing the efficacy’ (claim 1) and ‘decreasing BCMA shedding’ (claim 2) the claims recite ‘administering to the subject the one or more gamma secretase inhibitors’. Thus the effects recited in the claim (‘increasing the efficacy’ and ‘decreasing BCMA shedding’) are outcomes of the active steps (i.e. administering). Since the prior art suggest a compound as claimed in the administering step (specifically the elected gamma secretase inhibitor) such compound would function as claimed (see MPEP 2112.01 II). Further, Laurent teach that gamma-secretase directly sheds BCMA from plasma cells (title and nd paragraph dated 5/27/20; page 8 third paragraph of 11/25/20 reply) is support that no additional steps are required. Thus the synergistic effect is interpreted as an outcome of the administration as claimed.
In relation to the anti-BCMA agent as recited in claims 1-2, Carpenter teach that adoptive transfer to chimeric antigen receptor (CAR) expressing T cells is a promising new therapy for hematologic malignancies (purpose section of abstract on page 2048) and that BCMA is a suitable target for CAR-expressing T cells (conclusion section of abstract on page 2048).
In relation to claims 15-16, Miele teach that the administration can be intravenous or oral (page 49 lines 1-5).
In relation to claim 17, Miele teach that the method can be for cells resistant to conventional chemotherapy (abstract and page 2 section 0006) and suggest combinations of drugs (section 0007 on page 2).
In relation to claim 18, Carpenter teach that adoptive transfer to chimeric antigen receptor (CAR) expressing T cells is a promising new therapy for hematologic malignancies (purpose section of abstract on page 2048) and that BCMA is a suitable target for CAR-expressing T cells (conclusion section of abstract on page 2048). Further, Carpenter specifically suggest use in clinical trials with patients with advanced multiple myeloma (page 2059 last paragraph). Further, Miele teach that the method can be for cells resistant to conventional chemotherapy (abstract and page 2 section 0006) and suggest combinations of drugs (section 0007 on page 2).


Response to Arguments - 103
Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
	Although applicants refer to previous arguments, the previous arguments have been addressed in prior office actions and the reply to those arguments remains of record.
Although applicants argue about the teachings of Miele and Carpenter alone, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As set forth above, the active steps of the claims are administering agents each of which is suggested by the prior art.
Although applicants argue about unexpected results and state that from Laurent the POSITA might have hypothesized that the effect of a GSI on BCMA would increase the efficacy of the anti-BCMA therapy (page 5 starting at the 4th line of the last complete paragraph), MPEP 716.02(c) states that expected beneficial results are evidence of obviousness. Thus there is no reasonable basis to conclude unexpected results.
	Although applicants argue that Carpenter does not address possible assumptions, MPEP 716.02(a) recognizes that ‘Applicants must further show that the results were greater than those which would have been expected from the prior art’ and that a greater than additive effect is not necessarily sufficient to overcome a case of obviousness. Carpenter recognizes that effective immunotherapies target antigens expressed by myeloma cells (section ‘Translational Relevance’ 
Li et al. (cited 5/6/19) recognizes synergistic antimyeloma effects when using a gamma secretase inhibitor (abstract). 
Chen et al. (‘Gamma-secretase inhibitor enhances that cytotoxic effect of bortezomib in multiple myeloma’ Cell Oncol (Dordr) December 2011 v34(v) printed as pages 1-12) teach a gamma-secretase inhibitor as enhancing the cytotoxic effect in multiple myeloma (title and abstract) and teach a ‘strong synergistic effect’ with a gamma secretase inhibitor (abstract).
Ramakrishnan et al. (‘MRK003, a gamma secretase inhibitor exhibits promising in vitro pre-clinical activity in multiple myeloma and non hodgkins lymphoma’ Leukemia February 2012 v26(s) printed as pages 1-20) teach that a gamma secretase inhibitor (MRK003) synergized with another agent to kill multiple myeloma cells (abstract, Table 1, page 8 first complete paragraph and page 9 paragraph beginning with ‘Examining..’).
	Although applicants refer to Eager at al., Debeb et al., and Li et al. and Hu et al., and mention reduced T cell activity, MPEP 716.02(b) states that the burden is on the applicant to establish results are unexpected. Although references have been provided there are no adequate citations or specific details of the relevance of the references. It does not appear that Eager et al. relates to any effects of gamma secretase inhibitors or any multiple myeloma cells. It appears that Debeb et al. relates to breast cancer cells not multiple myeloma cells. It appears that Li et al, does not relate to multiple myeloma cells. It appears that Hu et al. teach gamma secretase inhibitors as a promising therapeutic approach (abstract). Thus the references do not provide an adequate teaching away nor do the references discredit the art cited in the rejections.
reduce tumor size (page 7 lines 7-10). Miele teach that Z-Leu-Leu-Nle-CHO induces NOXA in myeloma cell lines (page 10 lines 10-16 and example 11 on pages 81-82) where NOXA is a pro-apoptotic protein (section 00084 on page 30). Carpenter teach that adoptive transfer to chimeric antigen receptor (CAR) expressing T cells is a promising new therapy for hematologic malignancies (purpose section of abstract on page 2048) and that BCMA is a suitable target for CAR-expressing T cells (conclusion section of abstract on page 2048). Carpenter teach that the anti-BCMA-CAR-transduced T cells exhibited BCMA-specific functions including in vivo tumor eradication and that anti-BCMA-CAR-transduced T cells recognized and killed primary multiple myeloma cells (results section of abstract on page 2048). Further, Miele expressly teach inhibiting cell growth in cancer cells (section 00013). MPEP 2143.02 states ‘Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute"))’. In the instant case, the reasonable expectation of success is based on the specific teachings cited above.
	Although applicants argue about an unexpected synergistic effect and that evidence of the effect is provided in Pont et al., MPEP 716.02(b) states that the burden is on the applicant to establish results are unexpected. Pont et al. teach ‘GSIs markedly increased surface BCMA 
MPEP 716.02(e) states that there must be a comparison with the closest prior art. It is unclear if applicants have made any comparison. Miele teach that Z-Leu-Leu-Nle-CHO has been shown to reduce tumor size (page 7 lines 7-10). In addition to that effect, Laurent teach that gamma-secretase inhibitors result in elevated BCMA on the surface (figure 7 specifically figure 7d and last line of figure caption). Carpenter recognizes that effective immunotherapies target antigens expressly by myeloma cells (section ‘Translational Relevance’ on page 2049). Thus, in addition to the known effect of reducing tumor size, gamma-secretase inhibitors have an additional known effect of elevating BCMA levels on the surface. MPEP 716.02(a) recognizes that ‘Applicants must further show that the results were greater than those which would have been expected from the prior art’ and that a greater than additive effect is not necessarily sufficient to overcome a case of obviousness. Based on the mechanism of action of chimeric antigen receptor T cells as presented by Carpenter as discussed above, one would have recognized elevated BCMA on the surface as discussed above as being beneficial for an effective immunotherapy and there is a reasonable bases that the result may be more than the effects taken separately. 
	 Further, MPEP 716.02(d) recognizes that any evidence of nonobviousness must be commensurate in scope with the claims. Instant claim 1 broadly refers to gamma secretase inhibitor and anti-BCMA chimeric antigen receptor T cell and claim 1 does not recite any specific amounts of either component.
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658